Citation Nr: 0428546	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-02 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
November 1967 to August 1972 and from October 1972 to 
February 1988.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Service connection for peripheral neuropathy of the bilateral 
upper extremities and hypertension was denied in an April 
2003 rating decision.  The veteran disagreed with the denials 
in August 2003.  A statement of the case (SOC) was issued in 
February 2004, and the veteran was advised that he had to 
file a substantive appeal within 60 days of issuance of the 
SOC to complete his appeal.  He has not submitted a 
substantive appeal, and those matters are not before the 
Board.


FINDING OF FACT

The veteran's diabetes mellitus requires insulin therapy and 
diet restrictions, but does not require him to regulate his 
activities.  


CONCLUSION OF LAW

A rating in excess of 20 percent for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code (Code) 7913 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  

Here, VA has fully complied with the mandates of the VCAA.  
The appellant was notified why his increased rating claim was 
denied in the April 2002 rating decision, as well as in a SOC 
in November 2002.  A January 2002 letter (before the decision 
appealed), while not specifically mentioning "VCAA," in 
acknowledging the veteran's increased rating claim, 
essentially informed him of what evidence was necessary to 
establish service connection.  It also informed him of his 
and VA's respective responsibilities in claims development.  
While the letter advised the veteran that he should submit 
additional evidence in support of his claim within 30 days, 
it also advised him that evidence received within a year 
would be considered.  The veteran informed VA later in 
January 2002 that he had no additional medical evidence to 
provide.  Also, the April 2002 rating decision, November 2002 
SOC, September 2003 supplemental SOC (SSOC) and May 2004 SSOC 
all informed the veteran of what evidence was necessary to 
establish entitlement to a rating in excess of 20 percent.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  The September 2003 SSOC 
provided the veteran further notice of pertinent VCAA 
regulations.  

As to notice content (and specifically that he should submit 
everything pertinent), the above-cited SOC and SSOCs advised 
the veteran what type of evidence (to include a showing a 
"regulation of activities" due to his disorder) was needed 
to establish an increased rating (and by inference what the 
veteran should submit).  The September 2003 SSOC, at page 2, 
advised the veteran to submit everything in his possession 
pertinent to the claim.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private medical records.  He has been afforded multiple VA 
examinations, most recently in 2003.  VA's assistance duties 
are also met.  
Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  

The veteran's diabetes mellitus is rated under Diagnostic 
Code (Code) 7913 of VA's Rating Schedule.  Under this 
section, a 20 percent evaluation is assigned for diabetes 
mellitus requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is warranted for the requirement of insulin, a 
restricted diet, and regulation of activities.  38 C.F.R. 
§ 4.119, Code 7913.  

Factual Basis

Diabetes mellitus was diagnosed in service.  

A January 1991 VA outpatient treatment record includes a 
diagnosis of diabetes mellitus, Type II, controlled.  Insulin 
use was noted.  

A February 1993 VA progress note reveals that the veteran's 
diabetes mellitus was uncontrolled.  

A September 2000 VA progress note shows that the veteran 
followed a restricted diet for his diabetes mellitus.  

A January 2001 VA outpatient treatment record shows that the 
veteran was taking oral and insulin medication for his Type 
II diabetes mellitus.  

On March 2002 VA diabetes mellitus examination insulin 
dependent Type II diabetes mellitus was diagnosed.  No 
significant complications to date were noted.  

A January 2003 letter from the veteran's treating Doctor of 
Osteopathy indicates that his diabetes disorder, along with 
other disorders, such as peripheral neuropathy and 
hypertension, necessitated restriction of his activities.  

On March 2003 VA diabetes mellitus examination the veteran's 
Type II diabetes mellitus was noted to be controlled by 
insulin therapy.  The veteran worked an evening shift, and 
took insulin prior to going to work, and maintained diet by 
spacing small meals throughout the work-shift.  He complained 
of a few episodes of weakness and trembling, relieved by 
orange juice.  He walked 2.5 miles three times a week and 
mowed his own lawn without any trouble with weakness or 
trembling.  The examiner reviewed the veteran's claims folder 
and opined that the veteran's diabetes mellitus had generally 
been stable and that he did not have difficulties when doing 
his normal exercise or yard work.  The examiner also opined 
that the veteran did not have to regulate his activities to 
prevent wide swings in his blood sugars.  

October 2003 outpatient treatment records reveal that 
compliance with the treatment regimen was "an issue", and 
that "need for attaining better control of DM" was 
discussed in strongest terms.

Analysis

As noted above, where diabetes requires insulin or oral 
hypoglycemic agent and diet, a 20 percent rating is 
warranted.  The next higher, 40 percent, rating requires that 
in addition to insulin and restricted diet, regulation of 
activities must be necessary.  It is well established by the 
record that the veteran takes insulin and has a restricted 
diet prescribed.  Consequently, the critical question 
remaining is:  Does the veteran's diabetes require regulation 
of activities?  
The competent evidence in this regard consists essentially of 
medical opinions by the veteran's treating osteopath and by a 
VA examiner.  The private osteopath opined, in essence, that 
diabetes, along with other disabilities including carpal 
tunnel syndrome and tenosynovitis, required the veteran to be 
careful about his activities.  The VA examiner (who reviewed 
the file in conjunction with the preparation of the 
examination report) opined that the veteran's carpal tunnel 
syndrome was related to his repetitive work, not to diabetes.  
The examiner further opined that the veteran's diabetes did 
not require regulation of activities.  In explanation, the VA 
examiner indicated that the veteran's episodes of shakiness 
or weakness occurred because of swings in blood sugars 
(evidenced by response to orange juice), not as a result of 
activities.  It was noted that the veteran was able to engage 
in activities such as walking 2 1/2 miles three times a week, 
mowing the lawn, exercise and yard activities without causing 
swings in his blood sugars.

The Board finds the VA examiner's opinion more persuasive of 
the two.  The VA examiner provides much better rationale for 
the opinion, explaining that the veteran's blood sugar swings 
coincided with insulin overdosage, along with insufficient 
diet "to cover the Insulin", not with activity.  
Furthermore, the VA examiner was able to review the veteran's 
entire file prior to offering the opinion.  

Regarding the private medical opinion, it is noteworthy that 
an opinion by a medical professional is not conclusive, and 
is not entitled to absolute deference.  The United States 
Court of Appeals for Veterans Claims has provided extensive 
guidance for weighing medical evidence.  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999). Here, the osteopath did not discuss whether the 
veteran's blood sugar swings coincided with activity or 
insulin dosage.  Furthermore, the private osteopath indicated 
essentially that the veteran required restriction of 
activities due both to diabetes and to other disabilities 
such as carpal tunnel syndrome.  Carpal tunnel syndrome is 
not service connected, and its effect may not be considered 
in rating the diabetes. 
The findings established correlate closely with the criteria 
for a 20 percent rating for diabetes mellitus.  Regulation of 
activities required for the next higher rating is not shown.  
Consequently, a rating in excess of 20 percent is not 
warranted.  

The preponderance of the evidence is against the veteran's 
claim; consequently, the reasonable doubt provisions cited 
above do not apply. 


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



